              Case 5:20-cv-04293-NC Document 11 Filed 07/02/20 Page 1 of 10




 1   Christopher T. Micheletti (SBN 136446)
     Judith A. Zahid (SBN 215418)
 2   Qianwei Fu (SBN 242669)
     ZELLE LLP
 3   44 Montgomery Street, Suite 3400
     San Francisco, CA 94104
 4   Telephone: (415) 693-0700
     cmicheletti @zelle.com
 5   jzahid@zelle.com
     qfu@zelle.com
 6
     James R. Martin (SBN 173329)
 7   Jennifer Duncan Hackett (pro hac vice forthcoming)
     ZELLE LLP
 8   1775 Pennsylvania Avenue, NW, Suite 375
     Washington, D.C. 20006
 9   Telephone: (202) 899-4100
     jmartin@zelle.com
10   jhackett@zelle.com

11   Attorneys for Plaintiff Craig Kelly

12                               UNITED STATES DISTRICT COURT

13                           NORTHERN DISTRICT OF CALIFORNIA

14                                      SAN FRANCISCO DIVISION

15

16   DONALD HARRIS, individually and on behalf of all     Case No. 5:20-cv-04293-NC
     others similarly situated,
17                                                        CLASS ACTION
                           Plaintiff,
18   vs.                                                  NOTICE OF LODGING OF
                                                          RESPONSE IN SUPPORT OF
19   SK ENERGY AMERICAS,                                  ADMINISTRATIVE MOTION TO
     INC.; SK TRADING INTERNATIONAL                       CONSIDER WHETHER CASES
20   CO. LTD.; VITOL INC.; DAVID NIEMANN; AND             SHOULD BE RELATED
     BRAD LUCAS,
21
                           Defendants.
22

23

24

25

26

27

28

                                                NOTICE
               Case 5:20-cv-04293-NC Document 11 Filed 07/02/20 Page 2 of 10




 1          TO THE COURT AND ALL PARTIES OF RECORD:

 2          PLEASE TAKE NOTICE that on July 2, 2020, a Response in Support of Administrative

 3   Motion to consider whether the above-captioned case should be related to Pacific Wine

 4   Distributors, Inc. v. Vitol Inc., et al., No. 3:20-cv-03131-JSC (N.D. Cal.), the first-filed and lowest-

 5   numbered action. A copy of that filing is attached hereto.

 6

 7   Dated: July 2, 2020                            /s/ Christopher T. Micheletti

 8                                                  Christopher T. Micheletti (SBN 136446)
                                                    Judith A. Zahid (SBN 215418)
 9                                                  Qianwei Fu (SBN 242669)
                                                    ZELLE LLP
10                                                  44 Montgomery Street, Suite 3400
                                                    San Francisco, CA 94104
11                                                  Telephone: (415) 693-0700
                                                    cmicheletti @zelle.com
12                                                  jzahid@zelle.com
                                                    qfu@zelle.com
13
                                                    James R. Martin (SBN 173329)
14                                                  Jennifer Duncan Hackett (pro hac vice forthcoming)
                                                    ZELLE LLP
15                                                  1775 Pennsylvania Avenue, NW, Suite 375
                                                    Washington, D.C. 20006
16                                                  Telephone: (202) 899-4100
                                                    jmartin@zelle.com
17                                                  jhackett@zelle.com

18                                                  Attorneys for Plaintiff Craig Kelly

19

20

21

22

23

24

25

26

27

28
                                                        1
                                                    NOTICE
Case 5:20-cv-04293-NC Document 11 Filed 07/02/20 Page 3 of 10




      APPENDIX A
              Case 5:20-cv-04293-NC
                   3:20-cv-03131-JSC Document
                                      Document11
                                               69 Filed
                                                   Filed07/02/20
                                                         07/02/20 Page
                                                                   Page41ofof10
                                                                              4




 1   Christopher T. Micheletti (SBN 136446)
     Judith A. Zahid (SBN 215418)
 2   Qianwei Fu (SBN 242669)
     ZELLE LLP
 3   44 Montgomery Street, Suite 3400
     San Francisco, CA 94104
 4   Telephone: (415) 693-0700
     cmicheletti @zelle.com
 5   jzahid@zelle.com
     qfu@zelle.com
 6
     James R. Martin (SBN 173329)
 7   Jennifer Duncan Hackett (pro hac vice forthcoming)
     ZELLE LLP
 8   1775 Pennsylvania Avenue, NW, Suite 375
     Washington, D.C. 20006
 9   Telephone: (202) 899-4100
     jmartin@zelle.com
10   jhackett@zelle.com

11   Attorneys for Plaintiff Craig Kelly

12

13                               UNITED STATES DISTRICT COURT

14                           NORTHERN DISTRICT OF CALIFORNIA

15                                       SAN FRANCISCO DIVISION

16

17   PACIFIC WINE DISTRIBUTORS, INC.;                     Case No. 3:20-cv-03131-JSC
     EQUALITY WINES LLC; KELLY
18   KESKINEN; and RYAN SCHRUM                            CLASS ACTION
     HERRERA, individually and on behalf of all
19   others similarly situated,                           RESPONSE IN SUPPORT OF
                                                          ADMINISTRATIVE MOTION TO
20                         Plaintiffs,                    CONSIDER WHETHER CASES
     vs.                                                  SHOULD BE RELATED
21
     VITOL INC.; SK ENERGY AMERICAS,                      [N.D. Cal. Civ. L.R. 3-12, 7-11]
22   INC.; and SK TRADING INTERNATIONAL
     CO. LTD., and DOES 1–100,
23
                           Defendants.
24

25

26

27

28


                 RESPONSE IN SUPPORT OF ADMINISTRATIVE MOTION TO RELATE CASES
             Case 5:20-cv-04293-NC
                  3:20-cv-03131-JSC Document
                                     Document11
                                              69 Filed
                                                  Filed07/02/20
                                                        07/02/20 Page
                                                                  Page52ofof10
                                                                             4




 1   DONALD HARRIS, individually and on behalf of all   Case No. 5:20-cv-04293
     others similarly situated,
 2
                         Plaintiff,
 3   vs.
 4   SK ENERGY AMERICAS,
     INC.; SK TRADING INTERNATIONAL
 5   CO. LTD.; VITOL INC.; DAVID NIEMANN; AND
     BRAD LUCAS,
 6
                            Defendants.
 7   CRAIG KELLY, on behalf of himself and all          Case No. 4:20-cv-04339
     others similarly situated,
 8
                         Plaintiff,
 9   vs.
10   SK ENERGY AMERICAS,
     INC.; SK TRADING INTERNATIONAL
11   CO. LTD.; VITOL INC.; DAVID NIEMANN; AND
     BRAD LUCAS,
12
                         Defendants.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                RESPONSE IN SUPPORT OF ADMINISTRATIVE MOTION TO RELATE CASES
               Case 5:20-cv-04293-NC
                    3:20-cv-03131-JSC Document
                                       Document11
                                                69 Filed
                                                    Filed07/02/20
                                                          07/02/20 Page
                                                                    Page63ofof10
                                                                               4




 1          The undersigned represent Plaintiff Craig Kelly in Kelly v. SK Energy Americas Inc. et al,

 2   No. 4:20-cv-04339-KAW (N.D. Cal., filed June 30, 2020). On June 30, 2020, Plaintiffs Pacific

 3   Wine Distributors, Inc. (“PWDI”), Equality Wines LLC, Kelly Keskinen, and Ryan Schrum-

 4   Herrera in the above-captioned action (the “PWDI action”) filed an administrative motion to

 5   consider whether the following two recently-filed cases should be related (ECF No. 62):

 6                  Harris v. SK Energy Americas Inc. et al, No. 5:20-cv-04293-NC (N.D. Cal., filed
 7                   June 29, 2020); and

 8                  Kelly v. SK Energy Americas Inc. et al, No. 4:20-cv-04339-KAW (N.D. Cal., filed
 9                   June 29, 2020).

10          Plaintiff Kelly respectfully submits this response in support of the Administrative Motion.

11   The Harris and Kelly actions are related to the PWDI action because all three actions involve

12   substantially the same subject matter and parties. Duplication of labor and expense or conflicting

13   results are likely if the cases are conducted separately. Given the closely related nature of these

14   cases, each involving substantially similar questions of law and fact, the assignment of these

15   actions to the same judge would serve the interests of judicial economy and avoid the potential for

16   conflicting rulings.

17          Accordingly, Plaintiff Kelly respectfully requests that the Harris and Kelly actions be

18   related to this action for further proceedings.1
19

20   Dated: July 2, 2020                            /s/ Christopher T. Micheletti
21                                                  Christopher T. Micheletti (SBN 136446)
                                                    Judith A. Zahid (SBN 215418)
22                                                  Qianwei Fu (SBN 242669)
                                                    ZELLE LLP
23                                                  44 Montgomery Street, Suite 3400
                                                    San Francisco, CA 94104
24                                                  Telephone: (415) 693-0700
                                                    cmicheletti @zelle.com
25                                                  jzahid@zelle.com
                                                    qfu@zelle.com
26
     1
      By joining the Stipulation and [Proposed] Order Regarding Consolidation of Related Actions,
27   ECF No. 63 (June 30, 2020), Plaintiff Kelly has also consented to these matters being assigned to
28   Magistrate Judge Corley in this litigation for all purposes.

                                                        1
                    RESPONSE IN SUPPORT OF ADMINISTRATIVE MOTION TO RELATE CASES
     Case 5:20-cv-04293-NC
          3:20-cv-03131-JSC Document
                             Document11
                                      69 Filed
                                          Filed07/02/20
                                                07/02/20 Page
                                                          Page74ofof10
                                                                     4




 1                                James R. Martin (SBN 173329)
                                  Jennifer Duncan Hackett (pro hac vice forthcoming)
 2                                ZELLE LLP
                                  1775 Pennsylvania Avenue, NW, Suite 375
 3                                Washington, D.C. 20006
                                  Telephone: (202) 899-4100
 4                                jmartin@zelle.com
                                  jhackett@zelle.com
 5
                                  Attorneys for Plaintiff Craig Kelly
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                     2
       RESPONSE IN SUPPORT OF ADMINISTRATIVE MOTION TO RELATE CASES
             Case
              Case3:20-cv-03131-JSC
                   5:20-cv-04293-NC Document 11
                                             69-1Filed
                                                    Filed
                                                        07/02/20
                                                          07/02/20Page
                                                                    Page
                                                                       8 of
                                                                         1 of
                                                                            103




 1

 2

 3

 4

 5

 6

 7

 8

 9                             UNITED STATES DISTRICT COURT

10                          NORTHERN DISTRICT OF CALIFORNIA

11                                     SAN FRANCISCO DIVISION

12

13   PACIFIC WINE DISTRIBUTORS, INC.;                Case No. 3:20-cv-03131-JSC
     EQUALITY WINES LLC; KELLY
14   KESKINEN; and RYAN SCHRUM                       CLASS ACTION
     HERRERA, individually and on behalf of all
15   others similarly situated,                      [PROPOSED] ORDER GRANTING
                                                     ADMINISTRATIVE MOTION TO
16                       Plaintiffs,                 RELATE CASES
     vs.
17                                                   (Civ. L.R. 3-12, 7-11)
     VITOL INC.; SK ENERGY AMERICAS,
18   INC.; and SK TRADING INTERNATIONAL              Related Case Nos.:
     CO. LTD., and DOES 1–100,                           20-cv-04293
19                                                       20-cv-04339
                         Defendants.
20
     DONALD HARRIS, individually and on behalf
21   of all
     others similarly situated,
22
                         Plaintiff,
23   vs.
24   SK ENERGY AMERICAS,
     INC.; SK TRADING INTERNATIONAL
25   CO. LTD.; VITOL INC.; DAVID NIEMANN;
     AND BRAD LUCAS,
26
                         Defendants.
27

28


              [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO RELATE CASES
            Case
             Case3:20-cv-03131-JSC
                  5:20-cv-04293-NC Document 11
                                            69-1Filed
                                                   Filed
                                                       07/02/20
                                                         07/02/20Page
                                                                   Page
                                                                      9 of
                                                                        2 of
                                                                           103




 1   CRAIG KELLY, on behalf of himself and all
     others similarly situated,
 2
                         Plaintiff,
 3   vs.
 4   SK ENERGY AMERICAS,
     INC.; SK TRADING INTERNATIONAL
 5   CO. LTD.; VITOL INC.; DAVID NIEMANN;
     AND BRAD LUCAS,
 6
                         Defendants.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


              [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO RELATE CASES
             Case
             Case 3:20-cv-03131-JSC
                  5:20-cv-04293-NC Document
                                    Document11
                                             69-1Filed
                                                    Filed
                                                       07/02/20
                                                          07/02/20Page
                                                                    Page
                                                                       10 3ofof103




 1          On July 2, 2020, Plaintiff in Kelly v. SK Energy Americas Inc. et al, No. 4:20-cv-04339-

 2   KAW (N.D. Cal.) filed a Response in Support of Administrative Motion to Consider Whether

 3   Cases Should Be Related. Having considered the papers and pleadings on file, the Court GRANTs

 4   the Motion and ORDERS the Clerk to relate the following cases to Pacific Wine Distributors, Inc.

 5   v. SK Energy Americas, Inc. et al, No. 3:20-cv-03131-JSC (N.D. Cal.):

 6                 Harris v. SK Energy Americas Inc. et al, No. 5:20-cv-04293-NC (N.D. Cal., filed
 7                  June 29, 2020); and

 8                 Kelly v. SK Energy Americas Inc. et al, No. 4:20-cv-04339-KAW (N.D. Cal., filed
 9                  June 29, 2020)

10          IT IS SO ORDERED.

11

12

13   DATE: _____________________

14                                               HON. JACQUELINE SCOTT CORLEY
                                                 UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    1
               [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO RELATE CASES
